Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 18, 22-24 and 26-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites” when the processing circuitry determines that at least one of the plurality of marks will be out of the display area when the vehicle is at the second distance and the plurality of marks remain in the original position, such that a curvature the plurality of marks formed on the road surface where the turn is to be made shifts from the original position when the vehicle approaches the intersection, and the at least one of the plurality of marks, which was determined to 
Claims 1, 18, 22-24 and 26-37 will be examined as best understood by the examiner. 
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the 

Claim 1, 18, 22-24 and 26-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabiki et al. (US 20160327402) in view of Kuroda et al (JP2016-1109-IDS REF), further in view of Holger et al (DE 102014200407)
Regarding claim 1, Funabiki teaches a head-up display (HUD) mounted on a vehicle, comprising:
processing circuitry configured to (130/140) generate direction-change information (change in road curvature or gradient or complexity of  intersections as indicated by dots, arrows and segmented lines) to be visible within a display area(200 or 1000 or 1100/1103) that overlaps only a portion(users direct field of view) of a windshield of the vehicle, the display area being with in a field of view of a driver of the vehicle  such that the direction changing information is virtually superimposed on a road surface ahead of the vehicle (paragraph 52, 81 and 119) within the display area when viewed from a driver of the vehicle, the direction-changing information representing a change in a direction of travel (for example: curvature or complexity of intersection) to be followed by the vehicle, the direction changing information being indicated by a plurality of marks (see for example figures 10a-10d and figures 11a-llc- arrow head, line segments and dark line(1104) and
controls a display (150) position of each of the plurality of marks (dots and arrows and segmented lines) based on a distance between the vehicle and a position at which each of the plurality of marks is superimposed on the road surface ahead of the vehicle (see figures 10a-10d or 11a-11c; paragraphs 45, 46, 50, 51, 72 and 78, 
wherein the direction-change information includes curve information when the direction of travel to be followed by the vehicle is a turn to be made at a road intersection (see figures 10a-10d or 11a-llc) and
the curve information represents a curve formed by the plurality of marks on the road surface where the turn is to be made (dots and arrow or shifting turn mark into display area and blinking),
wherein the processing circuitry is further configured to shift the display position of the marks within the display area (figures 10 shifts the dots out of the display and figures 11shifts the turn mark into the display region) in an original position formed on the road surface where the turn is to be made based on a center of curvature of the curve information when the vehicle is at a first distance away from the intersection, and shifts the display position of the marks to a direction that includes a component of a direction(see paragraph 108 and 138) away from a center of curvature of the curve information when the vehicle is at a second distance away from the intersection that is closer to the intersection than the first distance, wherein processing circuitry determines that at least one of the plurality of marks will be out of the display area when the vehicle is at the second distance and the plurality of marks remain in the original position, such that a curvature the plurality of marks formed on the road surface where the turn is to be made shifts from an original position when the vehicle approaches the intersection, and the at least one of the plurality of marks which was determined to be out of the display area in the original position is shifted to be in the display area based on the shift of the curvature of the plurality of marks (figures 11a-11c illustrate some of the direction change information fell outside the display area and 
 Funabiki teaches a HUD(see paragraph 52) that superimposes a display image on a real image ahead of the user; and a plurality of marks and shifting them in the display (for example figure 10); and the markings can indicate the timing of driving (where the mark is from earlier or later time in the driving-paragraph 138). Funabiki fails to specifically disclose a component of a direction away from a center of curvature of the curve information, wherein processing circuitry determines that at least one of the plurality of marks will be out of the display area when the vehicle is at the second distance and the plurality of marks remain in the original position, such that a curvature the plurality of marks formed on the road surface where the turn is to be made shifts from an original position when the vehicle approaches the intersection.
In the same field of endeavor, Kuroda teaches a head-up display (HUD) mounted on a vehicle, comprising: 
processing circuitry configured to generate direction-change information (arrow marks) to be visible within a display area that overlaps only a portion of a windshield of the vehicle (paragraphs 10 and 14), the display area being within a field of view of a driver of the vehicle such that the direction-change information is virtually superimposed on a road surface ahead of the vehicle within the display area when viewed from the driver of the vehicle (paragraphs 10 and 14), the direction-change information representing a change in a direction of travel to be followed by the vehicle, the direction-change information being indicated by a plurality of marks (see figured 3 for example); and
control (via element 11) a display position of each of the plurality of marks (paragraph 13) based on a distance between the vehicle and a position at which each of the plurality of marks is superimposed on the road surface ahead of the 
wherein the direction-change information includes curve information (turn information- paragraph 18) when the direction of travel to be followed by the vehicle is a turn to be made at a road intersection and the curve information represents a curve formed by the plurality of marks on the road surface where the turn is to be made (figure 3), and
wherein the processing circuitry is further configured to initially display the plurality of marks (M-triangles or circles) in an original position formed on the road surface where the turn is to be made based on a center of curvature (TC) of the curve information when the vehicle is at a first distance away from the intersection, and shift the display position of the marks (for example G-figure 3c)to a direction that includes a component of a direction away from the center of curvature (TC) of the curve information when the vehicle is at a second distance away from the intersection that is closer to the intersection than the first distance(3c-3d), wherein processing circuitry determines that at least one of the plurality of marks will be out of the display area when the vehicle is at the second distance and the plurality of marks remain in the original position,
such that a curvature the plurality of marks formed on the road surface where the turn is to be made shifts from the original position when the vehicle approaches the intersection (see paragraphs 18, 24-26 and 41), Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Funabiki, to include this feature to display marks within the field of view of the driver to assist with turns without hindering foreground information.  
Funabiki-Kuroda teach shifting and resizing displayed positional markings with the user FOV. However, they fail to specifically disclose wherein processing circuitry determines that at least one of the plurality of marks will be out of the display area when the vehicle is at the second distance and the plurality of marks remain in the original position.
In a same field of endeavor, Holger et al teaches a head-up display (HUD) mounted on a vehicle, comprising: 
processing circuitry configured to generate direction-change information (arrow marks-figure 2) to be visible within a display area that overlaps only a portion of a windshield of the vehicle (see figure 1), the display area being within a field of view of a driver of the vehicle such that the direction-change information is virtually superimposed on a road surface ahead of the vehicle within the display area when viewed from the driver of the vehicle (see figure 1), the direction-change information representing a change in a direction of travel to be followed by the vehicle, the direction-change information being indicated by a plurality of marks (see figures 2- 3 for example); and
control (see figure 4) a display position of each of the plurality of marks based on a distance between the vehicle and a position at which each of the plurality of marks is superimposed on the road surface ahead of the vehicle, so as to display a virtual image of the direction-change information within the display area (see figure 2 and 4-7),
wherein the direction-change information includes curve information (turn information) when the direction of travel to be followed by the vehicle is a turn to be made at a road intersection and the curve information represents a curve formed by the plurality of marks on the road surface where the turn is to be made (figures 2,6, 7 and ), and
wherein the processing circuitry is further configured to initially display the plurality of marks (different directional arrows) in an original position formed on the road surface where the turn is to be made based on a center of curvature (TC) ), wherein processing circuitry determines that at least one of the plurality of marks will be out of the display area when the vehicle is at the second distance and the plurality of marks remain in the original position (see note below),
such that a curvature the plurality of marks formed on the road surface where the turn is to be made shifts from the original position when the vehicle approaches the intersection, and the at least one of the plurality of marks which was determined to be out of the display area in the original position is shifted to be in the display area based on the shift of the curvature of the plurality of marks. (Note: Holger et al teaches solving the problem of marks being out of the display window of the viewer. The processors correlates the GPS information and the position sensor on the vehicle to determine a actual position of the vehicle and whether the vehicle has reached first and second distances/limits from the turn. The processor shifts and/or changes the arrow /mark to be in the FOV of the driver based on the processor calculated position/direction of the vehicle. Thus, the arrow/mark stays in the display area.-see entire translation). Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Funabiki-Kuroda combination to include this feature, as taught by Holger et al, to ensure the navigational markings remain in the display area in the user FOV as the car progresses to turning; and the marks are clearly and accurately displayed. 


Regarding claim 22, Funabiki teaches the HUD according to claim 1, wherein the direction-change information includes uphill information (paragraphs 45 and 100).
 Regarding claim 23, Funabiki teaches the HUD according to claim 1, wherein the direction-change information includes down-hill information (paragraphs 45 and 100). Also, see paragraph 40 of Kuroda.
Regarding claim 24, Funabiki teaches the HUD according to claim 1, wherein the processing circuitry (140) controls an amount of shift of the direction-change information based on at least one of a distance from the vehicle to the road surface on which the direction-change information is superimposed, a degree of slope of the road surface (see paragraphs 45 and 100), and a curvature of the road surface (see paragraphs 70, 45 and 100 and figure 3a-3c or figures 6a-6c). Also, see paragraph 40 of Kuroda.
Regarding claim 26, Funabiki teaches the HUD according to claim 1, wherein the processing circuitry is further configured to shift at least two of the plurality of marks in order in order of increasing distance between the vehicle and position of each mark on the road (figure 10A-10B for example).
Regarding claim 27, Funabiki teaches the HUD according to claim 1, wherein the processing circuitry (140) is further configured to shift at least two of the plurality of marks in order in order of decreasing distance between the vehicle and position of each mark on the road (figure 10A-10B for example). Also see figure 3c of Kuroda.

Kuroda teaches using a plurality of triangular arrows for mark (G and M13 of figure 3).  Thus, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to include plurality of arrows as functionally equivalent indicator without hindering foreground information. Additionally,  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Regarding claim 29, Funabiki teaches the HUD according to claim 1, wherein the plurality of marks is displayed in decreasing size in a direction from a near side toward a far side of the vehicle (in figured 10A the dots decrease in size the farther away from the vehicle in the display). Also, see figure 3 of Kuroda.
Regarding claim 30, Funabiki teaches the HUD according to claim 26, wherein the at least two marks change in shape (see figures 2 and 10) before and after shifting of the shift device.
Regarding claim 31, Funabiki teaches the HUD according to claim 1, further comprising a display system (150) to display the virtual display of the direction information within the display area (see figure 1). 
Regarding claim 33, Funabiki teaches a vehicle device comprising: the HUD according to claim 1; and the vehicle equipped with the HUD- see paragraphs 42 and 52; and figure 1 of Funabiki. Also, see paragraph 14 of Kuroda. See figure 2 of Holger. 

Regarding claims 35, the HUD according to claim 1, wherein the processing circuitry is configured to generate direction-change information to be virtually superimposed on a road surface ahead of the vehicle by virtually superimposing the direction-change information to be virtually superimposed on a position above the road surface-see figures 10a-10d of Funabiki. Also see paragraph 14 of Kuroda. See figure 2 of Holger.
Regarding claim 36, Funabiki teaches the HUD according to claim 1, wherein each of the plurality of marks indicates the change in a direction of travel to be followed by the vehicle-see figures 10a-10d f Funabiki. Also, see figure 3 of Kuroda. See also figure 2 of Holger.
Regarding claim 37, see Examiner’s notes in claim 1. 

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funabiki et al. (US 20160327402) in view of Kuroda et al (JP2016-1109-IDS REF), further in view of Holger et al (DE 102014200407) in view of  Lacoste (US20120224062)
Regarding claim 32, Funabiki teaches an image light generator (display) to generate light according to information received by the image light generator. Holger illustrates a HUD with light reflected to a transmission and reflection member (windshield). The Funabiki-Kuroda-Holger combination fails to specifically disclose the HUD according to claim 1, wherein the display system includes an optical system to guide the image light generated by the image-light generator to a transmission and reflection member. 
. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M HARRINGTON whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571)272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALICIA M HARRINGTON/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        


AMH